ORDER
PER CURIAM:
Following a jury trial, William O’Tool was convicted in the Circuit Court of Platte County of first-degree statutory sodomy and sexual misconduct involving a child. O’Tool was sentenced to life imprisonment for the sodomy conviction and seven years’ imprisonment for the sexual misconduct conviction, with the sentences ordered to run concurrently. His convictions and sentences were affirmed on direct appeal. O’Tool thereafter filed a motion for post-conviction relief under Supreme Court Rule 29.15, which the circuit court denied following an evi-dentiary hearing. O’Tool appeals. He argues that his trial counsel was ineffective for failing to impeach the minor victim with prior inconsistent statements she had made during a pretrial deposition and at O’Tool’s preliminary hearing, and for failing to introduce the prior inconsistent statements as substantive evidence. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).